Citation Nr: 1417004	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spasm.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a cardiovascular disability, to include hypertension.

5.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

6.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome.

7.  Entitlement to service connection for a kidney disability.

8.  Entitlement to service connection for gouty arthritis, to include of the shoulders, elbows, hips, fingers, and toes.

9.  Entitlement to service connection for right foot plantar fasciitis, to include as secondary to service-connected left foot plantar fasciitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Additional VA treatment reports as to the issues addressed in this decision added to the record subsequent to a May 2012 statement of the case and not considered by the RO in a June 2013 supplemental statement of the case are found to be cumulative of the evidence previously of record, and thus not pertinent evidence.

Although the RO adjudicated the issues of entitlement to service connection for cervical and cardiovascular disabilities on the merits in the May 2012 statement of the case, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board has considered whether new and material evidence has been submitted to reopen those claims for service connection.

The Veteran raised the issue of reopening a service connection claim for a vision disability at the hearing in February 2013.  As that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  He also discussed an increase in symptoms related to a service-connected headache disability.  However, that matter was addressed in a subsequent February 2013 rating decision.  

The issues of entitlement to service connection for a cervical spine disability, a kidney disability, gouty arthritis, and right foot plantar fasciitis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 1994 rating decision denied service connection for cervical spasm and the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the October 1994 rating decision raises a reasonable possibility of substantiating the claim for a cervical spine disability.

3.  A June 2006 rating decision denied service connection for heart disease and the Veteran was properly notified of the decision but did not appeal.

4.  Evidence added to the record since the June 2006 rating decision raises a reasonable possibility of substantiating the claim for a cardiovascular disability.

5.  The Veteran is not shown to have served in the Republic of Vietnam, to have served aboard a ship that docked or operated in the in-land waters of Vietnam, or to have been actually exposed to an herbicide agent during active service.

6.  A cardiovascular disability, to include hypertension, was not manifest during active service or within one year following separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

7.  Diabetes mellitus was not manifest during active service or within one year following separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

8.  A gastrointestinal disability, to include irritable bowel syndrome, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence was received and the claim for service connection for a cardiovascular disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A cardiovascular disability, to include hypertension, was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Diabetes mellitus was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  A gastrointestinal disability, to include irritable bowel syndrome, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
To successfully reopen a previously and finally disallowed claim, the law requires the presentation of evidence that is both new and material.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because the requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims addressed in this decision by correspondence dated in September 2009, March 2012, and June 2012.  He also was notified of new and material evidence standards.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, service department reports dated in May 2011, VA treatment and examination reports, non-VA treatment reports, and statements and testimony in support of the claims.  In correspondence received by the RO in June 2011, the Veteran reported that he had served aboard a ship that had docked on a pier in Vietnam to medically evacuate a shipmate, in subsequent testimony he reported he had served aboard the USS Bronstein from 1973 to 1975 without entering the channel to the pier in Vietnam.  He testified that a medical evacuation was performed by helicopter.  He has denied having set foot on land in Vietnam and the service department in May 2011 verified that he had no Vietnam service.  Service department records provided to VA and publicly available do not indicate the USS Bronstein, designated either as a frigate or a destroyer escort, docked or operated in the inland waters in Vietnam.  

The Board finds the Veteran's statements as to his ship having docked in Vietnam are found to be not credible due to internal inconsistency.  His statements as to actual exposure to airborne herbicide agents while off shore are not supported by other evidence and are found not to be verifiable based upon the available information provided.  There is no evidence of any additional existing pertinent records as to the matters addressed in this decision.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with the duties to notify and assist.


New and Material Evidence Claims

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 1994 rating decision denied service connection for cervical spasm and a June 2006 rating decision denied service connection for heart disease.  The October 1994 rating decision found there was no evidence of a current cervical spasm disability and the June 2006 rating decision found there was no evidence of any current heart disease.  The Veteran was notified of those decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since October 1994 and June 2006 includes VA treatment and examination reports, non-VA treatment reports, and the Veteran's statements and testimony in support of the claims.  Non-VA treatment records include reports dated from September 2006 to September 2009 show diagnoses of hypertension and concentric left ventricular hypertrophy shown by echocardiography in September 2006.  A March 2010 VA examination found cervical spine degenerative osteoarthritis and a June 2011 VA examination diagnosed hypertensive heart disease.

Based upon the evidence of record, the Board finds that the evidence received since the October 1994 and June 2006 rating decisions is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes medical evidence indicating present diagnoses of cervical spine degenerative osteoarthritis and hypertensive heart disease, which were not previously of record that may reasonably result in substantiation of these claims.  Therefore, the claims must be reopened.  To that extent only, the appeals are allowed.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Cardiovascular disease, to include hypertension, and diabetes mellitus are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Certain disorders, including type II diabetes mellitus and ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307 (2013).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways.  Haas v. Peake, 525 F.3d 1168 (2008).  

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for herbicide-related diseases.  Comments, 66 Fed. Reg. 23166 (May 8, 2001).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established to form the basis for direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (the existence of presumptive service connection for a condition based on exposure to herbicides presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The Veteran contends that he has a cardiovascular disability, to include hypertension; diabetes mellitus; and a gastrointestinal disability as a result of active service.  In statements and testimony in support of his claims he reported that he had chest pain during service and that during service in 1989, he had an abnormal electrocardiogram (ECG) study.  He asserted that diabetes mellitus developed, in essence, as a result of airborne herbicide exposure while serving aboard the USS Bronstein near Vietnam.  He provided statements indicating both that his ship docked at a pier in Vietnam and that they did not dock at a pier when a shipmate was medically evacuated.  He also asserted that he has a gastrointestinal disability, other than the hemorrhoid disability for which service connection has been established, that was manifest during service and that was documented by treatment for gastroenteritis.  

The service medical records include reports providing diagnoses of gastroenteritis in January 1976, July 1981, and August 1981, and a March 1991 report providing a diagnosis of viral gastroenteritis.  An April 1988 ECG report noted borderline ECG and a January 20, 1989, ECG report noted an abnormal study.  However, a subsequent January 20, 1989, ECG was noted to have been a normal study.  Records are negative for complaint, treatment, or diagnosis for any cardiovascular disability, hypertension, diabetes mellitus, or irritable bowel syndrome.  In a March 1989 report of medical history, the examiner noted the Veteran had a history of noncardiac chest pain with no history of heart trouble, hypertension, or low blood pressure.  A March 1989 examination revealed normal clinical evaluations of the heart, vascular system, abdomen and viscera, and endocrine system.  Blood pressure of 120/84 was reported.  

VA examination in June 1994 revealed no cardiovascular disorders.  Blood pressure of 110/80 was reported.  An ECG study was normal.

Private medical reports dated in 2007 and 2009 included diagnoses of ischemic heart disease, poorly controlled hypertension, and type II diabetes mellitus, without opinion as to etiology.

On VA examination in June 2011, the Veteran reported frequently experiencing chest pain with shortness of breath and chest tightness that was relieved by taking deep breaths.  He described having once temporarily lost consciousness and being treated with rest in service, and that an ECG the following day was normal.  He continued to experience episodes of chest pains and a subsequent ECG had abnormal results.  He reported that post-service private treatment beginning in 2004 revealed heart disease, hypertension, and diabetes.  The examiner summarized the Veteran's service treatment reports indicating chest pains and found that his current chest pains were less likely caused by or a result of his symptoms of chest pain in service.  It was noted that his present condition was hypertensive heart disease, and that he did not have ischemic heart disease.  The complaints of chest discomfort in service were noted to have been assessed as being due to a musculoskeletal condition and, in essence, that the abnormal ECG in 1989 did not include follow-up studies that would show chronicity of an abnormal heart condition. 

A June 2011 VA gastrointestinal disorders examination report noted the Veteran's pertinent medical history and summarized the treatment provided.  The examiner found the Veteran's present complaints of abdominal pain associated with bloatedness and belching were more consistent with a possible irritable bowel syndrome.  It was noted that the current diagnostic criteria required that symptoms be present at least three days per month for the past three months and associated with change in character or frequency of stools or improvement with defecation.  The examiner stated the bouts of gastroenteritis shown upon review of the service treatment records failed to demonstrate chronicity of symptomatology and it was not likely the in-service treatment was related to irritable bowel syndrome.

Based upon the evidence of record, the Board finds that a cardiovascular disability, to include hypertension; diabetes mellitus; and a gastrointestinal disability, to include irritable bowel syndrome, were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is also no probative evidence demonstrating that cardiovascular disability, hypertension, or diabetes mellitus were manifest within the first year after the Veteran's retirement from active service in November 1992 and no evidence of any actual herbicide exposure during active service.  The June 2011 VA opinions are persuasive that the Veteran's complaints of chest pain during service were musculoskeletal in origin, that his present hypertensive heart disease was not likely caused by or a result of service, and that his present abdominal pain was more consistent with an irritable bowel syndrome unrelated to the bouts of gastroenteritis he experienced during active service.  The examiners are shown to have conducted thorough examinations, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that present disabilities are related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claims for entitlement to service connection for a cardiovascular disability, diabetes mellitus, and a gastrointestinal disability must be denied.  The Veteran has not presented competent medical evidence relating any cardiovascular disability, diabetes mellitus, or gastrointestinal disability to his service.

When the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claims, and service connection for a cardiovascular disability, diabetes mellitus, and a gastrointestinal disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a cervical spine disability; to this extent the appeal is granted. 

New and material evidence was received to reopen a claim for entitlement to service connection for heart disease; to this extent the appeal is granted.

Entitlement to service connection for a cardiovascular disability, to include hypertension, is denied.

Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure, is denied.

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome, is denied.


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran contends that he has a cervical spine disability, a kidney disability, gouty arthritis, and right foot plantar fasciitis as a result of service.  He asserted that his private doctor told him his kidney stone had grown gradually over time and the Veteran stated he believed it may have been present during service.  He also asserted that his complaints of joint pains in service demonstrated the onset of gouty arthritis and that his right foot plantar fasciitis may have developed secondary to his service-connected left foot plantar fasciitis.  

The service medical records include a January 1989 report noting a mild cervical spasm and various reports of muscle and joint pain.  A March 1989 report of medical history noted the Veteran had a history of mild cervical spasm and that he complained of occasional right shoulder pain.  VA examination in June 1994 included X-ray studies with a diagnosis of mild cervical spondylosis.  Post-service, private medical reports include diagnoses of nephrolithiasis, kidney stone, and gouty arthritis without opinions as to etiology.  The examination report included a diagnosis of bilateral plantar fasciitis, but provided no etiology opinion concerning the right foot disability.  Although a March 2010 VA examiner found the Veteran's cervical spine degenerative osteoarthritis was likely age-related, the examiner is not shown to have considered the June 1994 X-ray findings of mild cervical spondylosis.  The Veteran's kidney disability and gouty arthritis claims have not been addressed by VA examination.  Therefore, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a cervical spine disability as a result of service, to include whether arthritis was manifest within the first post-service year.  The examiner should consider the complaints of cervical symptoms in service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has gouty arthritis as a result of service, to include whether arthritis was manifest within the first post-service year.  The examiner should consider the Veteran's claim that joint pain in service represented the presence of gout or gouty arthritis during service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a right foot plantar fasciitis as a result of service.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that right foot plantar fasciitis is due to or the result of service-connected left foot plantar fasciitis.  The examiner should further opine as to whether it is at least as likely as not (50 percent probability or greater) that right foot plantar fasciitis has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected left foot plantar fasciitis.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

5.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a kidney disability as a result of service, to include whether it was manifest but asymptomatic during active service.  The examiner should consider the Veteran's contention that a kidney stone found after service began during service.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


